Citation Nr: 1244362	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1976, and had Reserve service from November 1983 to January 2003.  He died in May 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2011 and August 2011, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.
 
In May 2011, the appellant testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in May 2006.  His death certificate reflects that the immediate cause of death was glioblastoma multiforme.  The underlying causes of death were pneumonia and a history of deep venous thrombosis and Agent Orange exposure in the Vietnam War.

The appellant contends that the Veteran's pneumonia was due to lung nodules which she believes may have been related to respiratory cancer.  She asserts that the Veteran had a respiratory condition due to exposure to Agent Orange in service.  The appellant also asserts that the Veteran incurred a brain tumor, his immediate cause of death, as a result of exposure to Agent Orange in service.  She contends that the Veteran's deep venous thrombosis may have been incurred during service. 

A December 2006 statement from J.R., M.D. indicates that he treated the Veteran for his malignant brain tumor (a glioblastoma multiforme).  Dr. J.R. stated that while the link between defoliant exposure and brain tumor development has not been made, there may be increased risk of glioblastoma development with herbicide exposure.  He cited medical literature in support of his claim.  Dr. J.R. noted that the Veteran ultimately died from his glioblastoma. 

In a November 2006 statement, R.F., M.D. stated that he had seen the Veteran since August 2005 and worked him up for multiple tiny pulmonary nodules in his lungs, granulomatous lung disease, and mild obstructive lung disease.  Dr. R.F. noted that the Veteran was a lifelong non-smoker.  He stated that the etiology of the Veteran's lung disease is not clear but could be secondary to a prior exposure.  A statement from the appellant next to Dr. R.F.'s statement asserts that the appellant's lung problem was probably caused by him being exposed to Agent Orange in Vietnam.  Thus, Dr. R.F.'s reference to "exposure" appears to refer to the Veteran's exposure to Agent Orange. 

In light of the above facts, the appeal was remanded in August 2011 so that, inter alia, a VA opinion could be obtained.  A VA examiner supplied the requested opinion in October 2011; however, the Board finds it to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner's opinions lack a sufficient rationale.  

The October 2011 VA examiner opined that the Veteran's glioblastoma multiforme and lung disease were not at least as likely as not incurred in or aggravated by service, including Agent Orange exposure.  He indicated that there is no established causal relationship between those disorders and exposure to Agent Orange.  However, the basis for that conclusion appears to be the fact that these disorders are not on the list of disorders VA presumes to be related to Agent Orange.  Thus, the opinion contains no rationale with regard to the question of direct service connection.   

Additionally, the examiner was asked to consider the positive opinions of Dr. J.R. and Dr R.F.  In doing so, the examiner dismissed the opinions as being speculative and presumptive, respectively.  While the examiner offered some explanation as to why he dismissed the opinion of Dr. R.F., he did not do so for the opinion of Dr. J.R.  While the examiner is correct that the way Dr. J.R. phrased his opinion suggests that he was speculating, the Board asks that the examiner consider the validity of the opinion itself.  That is, Dr. J.R. was the Veteran's neuro-oncologist, and he indicated that there may be increased risk of glioblastoma due to herbicide exposure; thus, the Board requests that the VA examiner consider the content of the private opinions and, assuming the examiner disagrees with the opinion, offer a rationale for why the positive opinion is not supported by the record and medical knowledge at large, if relevant.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion that addresses the existence of a causal nexus between the Veteran's cause of death and his military service, including his herbicide exposure.  The opinion should be obtained from an examiner other than the examiner who provided the opinion in October 2011.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Once a review of  record is complete, the examiner should address the following:

a. Is at least as likely as not (whether there is a 50 percent or greater probability) that any disease or injury incurred in or aggravated by service, to include exposure to Agent Orange, either caused or contributed substantially or materially to the Veteran's death? 

b. Is it at least as likely as not that the Veteran's brain tumor (glioblastoma multiforme) was incurred in or aggravated by service, to include exposure to Agent Orange?

c. Is it at least as likely as not that the Veteran had a lung condition, to include pneumonia, nodules in the lungs, granulomatous lung disease, and/or mild obstructive lung disease, that was related to service, to include exposure to Agent Orange? 

If so, is it at least as likely as not that the lung condition caused or contributed substantially or materially to the Veteran's death? 

d. Is it at least as likely as not that the Veteran's deep venous thrombosis was related to his service?

In forming these opinions, the VA examiner should consider the December 2006 statement from Dr. J.R., indicating the Veteran's brain tumor may have been related to his exposure to Agent Orange in service, and the November 2006 statement from Dr. R.F., indicating there may be a connection between the Veteran's lung condition and exposure to Agent Orange.  The examiner should then address how these opinions are or are not supported in the record and/or by current medical and scientific knowledge.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  The examiner is advised that the absence of a disorder on the list of disorders VA presumes to be related to Agent Orange exposure may not serve as the sole basis for a negative nexus opinion.

If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

2. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claim should be readjudicated.  If any benefit sought is not resolved to the appellant's satisfaction, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


